Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 3, filed June 22, 2021 with respect to Nishiya (US 2007/0119837) have been fully considered and are persuasive.  Applicant argues that the prior of Nishiya fails to teach the laser device emits a laser beam having a period of nanoseconds. The previous non-final rejections using the prior art of Nishiya as the basis of anticipation has been withdrawn and new rejections are provided below where the laser pulse range is taught in the newly recited prior art of Kim et al (US 8,585,391) .
Additionally, it is noted that claim 20 was amended to recite that the controller includes processing circuitry. Note that term “process circuitry” is deemed new matter.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Nishiya et al (US 2007/0119837) in view of Kim et al (US 8,585,391).

Nishiya et al teaches a laser processing apparatus.
Regarding claim 1. The substrate processing apparatus of Nishiya et al comprising: a spin chuck 21 see [0042] configured to rotate a substrate (wafer W) mounted thereto; At least one of a chemical liquid nozzle (nozzle 51) configured to provide a chemical liquid to a surface of the substrate and a deionized water nozzle  (nozzles 52, 53 see [0058]) configured to provide a deionized water to a surface of the substrate; and a laser device  (laser beam radiation part 3  see [0043]) configured to emit a pulse wave laser beam having a period of microseconds to etch an edge of the substrate. Laser pulses are discussed in [0009]. 
Notice that laser beam of Nishiya et al fails to teach emitting a pulse wave laser beam having a period of 10 nanoseconds or less to etch an edge of the substrate.


Regarding claim 2. The substrate processing apparatus of claim 1, wherein the chemical liquid is provided on the substrate at a temperature of 2000C to 10000C. The temperature of the chemical liquid is interpreted as a matter of intended use as the structure of Nishiya et al is inherently capable of providing a chemical liquid at the claimed temperature.

Regarding claim 3. The substrate processing apparatus of claim 1, wherein the laser device of Nishiya et al teaches laser beam emitter 3. A light transfer device (laser beam oscillator 31), a lens (optical nit 33, see [0043]), and a driver see [0051] and the discussion of the vertical movement mechanism 48) used to drive the laser device. Additionally the prior art of Kim et al comprises: a laser beam emitter (pulse laser discussed in col. 1 lines 56-61, pulse laser see claim 4 of Kim et al, laser beam source 210) configured to emit the laser beam, and a lens (see collimator 230 in Fig. 6 of Kim et al. 

Regarding claim 4. The substrate processing apparatus of claim 3, wherein the driver is configured to drive the laser device in at least one of a first direction and a second direction, the first 322557-003019-US direction being a width direction of the substrate and the second direction being a height direction of the substrate.  See [0051] of Nishiya et al and the discussion vertical-movement mechanism 48.

Regarding claim 5. The substrate processing apparatus of claim 4, further comprising: a camera 34 configured to monitor a location of condensing the laser beam on the substrate.   See [0043] Nishiya et al.

Regarding claim 6. The substrate processing apparatus of claim 1, further comprising: a mask (half mirror 32) configured to scatter an energy density of the laser beam.    See [0043]. Nishiya et al

Regarding claim 8. The substrate processing apparatus of claim 1, further comprising: a chemical liquid nozzle arm (holding arm 47) configured to move the chemical liquid nozzle to adjust a location of the chemical liquid on the surface of the substrate.  See [0043] Nishiya et al.



Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiya et al (US 2007/0119837) in view of Kim et al (US 8,585,391) as applied to claims 1-6 and 8 and in further view of Rumsby (US 2011/0024400).

The combined teachings of Nishiya et al and Kim et al were discussed above.

The combined teachings of Nishiya et al and Kim et al fails to teach the mask includes a void therein, the void having an arc shape.  

The prior art of Rumsby teaches laser processing the surface of the drum. According to Rumsby the plurality of apertures are illuminated by the laser and the mask 21 of Rumbsy is provided to project an image made up of a multiplicity of the features on the mask see the abstract, Fig. 2, and [0077]. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Nishiya et al as modified by Kim et al to provide the mask of Rumsby to provide enhanced control of the pattern of illumination of the laser and thus the image due to the use of apertures (voids) as suggested by Rumbsy.
Claims 9-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiya et al (US 2007/0119837) in view of Kim et al (US 8,585,391) as applied to claims 1-6 and 8 and in further view of Yoshiyuki et al (JP 2016-107272 using the Machine Generated English Translation provided herewith).

Regarding claims 9 and 15:	The combined teachings of Nishiya et al and Kim et al were discussed above.


  
The prior art of Nishiya et al alone and in combination with the teachings of Kim et al fails to teach a deionized water nozzle arm configured to move the deionized water nozzle as recited in claims  9 and 15.

The prior art of Yoshiyuki et al teaches fluid nozzles that are provided separately and are thus able to be moved separately by a corresponding nozzle arm see Fig. 7a-7c. The motivation to provide the fluid nozzles separately as suggested by Yoshiyuki et al is that plurality of nozzles can be provided together see Fig. 7a-c of Yoshiyuki et al using the same arm to move the nozzles collectively or separately as suggested in Figs. 3-6 Yoshiyuki et al. In essence Yoshiyuki et al suggests that it is known to provide a plurality of nozzles separately so that they move independently or to provide a plurality of nozzles integrally so that their movement is synchronous. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to modify the apparatus of Nishiya et al  with the laser pulse range suggested by Kim et al with separately provided nozzles to supply process fluid as suggested by Yoshiyuki.

Regarding claim 10:	The combined teachings of Nishiya et al and Kim et al fails to teach a second laser device configured to emit a second laser beam to etch an edge of the substrate, the second laser beam being a pulse wave.  

See Figure 1 of Yoshiyuki et al where lasers 41 and 49 are provided. The duplication of parts is held to have been obvious according In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The motivation to provide a plurality of lasers as suggested by Yoshiyuki et al is known as an alternative to using a single laser. Using a plurality allows for the wafer to be irradiated in zones in desired areas in order to enhance control of the location of the lasers and redundant lasers ensure efficiency of the process if one of the lasers is not functioning. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to modify the apparatus of Nishiya et al with the laser pulse range suggested by Kim et al with a plurality of lasers as suggested by Yoshiyuki et al.

0C.  The temperature of the chemical liquid is interpreted as a matter of intended use as the structure of Nishiya et al is inherently capable of providing a chemical liquid at the claimed temperature.

Regarding claim 12. The substrate processing apparatus of claim 10, wherein the second laser device comprises: a laser beam emitter configured to emit the second laser beam; a light transfer device configured to transfer the second laser beam; a lens configured to condense the second laser beam; and a driver configured to drive the second laser device in at least one of a first direction and a second direction, the first direction being a width direction of the substrate and the second direction being a height direction of the substrate.  See Rejection of claim 3 and the rejection of claim 10 above noting that providing a plurality of laser devices that are separately provided and moved by separate drivers allows for more enhance control of the lasers and which regions will be irradiated. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to further modify the apparatus of Nishiya et al with the laser pulse range suggested by Kim et al with a plurality of lasers as suggested by Yoshiyuki et al.

Regarding claim 14. The substrate processing apparatus of claim 10, further comprising: a mask (half mirror 32 of Nishiya et al configured to scatter an energy density of at least one of the first laser beam and the second laser beam.  
Regarding claim 16. The teachings of Nishiya et al were discussed above. Recall Nishiya et al fails to teach a second laser device. See the rejection of claim 10. 
The combined teachings of Nishiya et al and Kim et al further fails to teach a gas nozzle configured to provide a chemical gas to the surface of the substrate.
 See the prior art of Yoshiyuki et al, especially Figures 7a-c where the gas nozzle 71 is provided and discussed in [0059], [0060]. According to [0062] of Yoshiyuki et al the gas nozzle is provide 

Regarding claim 17. The substrate processing apparatus of claim 16, wherein the chemical liquid nozzle and the gas nozzle are spaced apart from each other such that the chemical liquid nozzle and the gas nozzle are opposite each other based on a center of the substrate.  See the Figures of Yoshiyuki et al.

Regarding claim 18. The substrate processing apparatus of claim 17, wherein the substrate processing apparatus is configured to supply the chemical liquid and the chemical gas such that the chemical liquid is configured to etch a first component of the substrate and the chemical gas is configured to etch a second component of the substrate different from the first component.  See the Figures of Yoshiyuki et al.

Regarding claim 19. See the rejections of claims 10 and 13 above.

Regarding claim 20.  See the combined teachings of Nishiya et al, Kim et al, and Yoshiyuki et al which teaches a second laser, a gas nozzle and the provision of separate nozzles are for the independent movement of the process fluids separately. The combination fails to teach a controller. The prior art of Yoshiyuki et al teaches controller (control unit 8) which controls the supply and movement of the plurality of nozzles, the lasers, and the spin chuck. The motivation to modify the prior art of Nishiya et al with the laser pulse range suggested by Kim et al with the controller of Yoshiyuki et al as it provides automated process control for the overall process/apparatus of the Nishiya et al with the laser pulse range suggested by Kim et al as modified by Yoshiyuki et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nasr et al (US 2011/0083696) teaches a laser induced shockwave surface cleaning with a pulsed laser in 100 to 150 nanoseconds see [0009].
Wang et al (US 2016/0309140) teaches laser point scanning using a laser with a pulse range of nanoseconds see [0086].
Jacobson (US 9,024,233) teaches side edge cleaning methods where first and second laser sources 102,104 are used. The pulse length is 5-200 nanoseconds see col. 4 lines 37-41.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716